Action to recover $5,878 and interest for breach of an oral contract. The complaint alleges an agreement between plaintiffs and defendants whereby defendants promised plaintiffs that in consideration of services to be rendered by one Simeon Goodelman to defendants in connection with a certain drug store, known as the Theresa Pharmacy, they would pay to plaintiffs the aforesaid sum. The complaint further alleges that pursuant to that agreement said services were rendered by Goodelman, but that defendants refused to pay said sum to plaintiffs. Judgment affirmed, with costs. No opinion. Present—-Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; Martin, P. J., and McAvoy, J., dissent and vote to reverse and dismiss the complaint.